--------------------------------------------------------------------------------

Exhibit 10.1

 
EXECUTION VERSION


EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made is made this 26th day of
August 2019 and is effective for all purposes as of October 1, 2019 (the
“Effective Date”) by and between Internap Corporation (“Company”) and Michael T.
Sicoli (“Executive”).
 
WHEREAS, Executive desires to serve as the President and Chief Financial Officer
of  the Company in exchange for the protection and other consideration set forth
in this Agreement.
 
NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:
 
ARTICLE I
EMPLOYMENT
 
1.1          Employment.  Company agrees to employ Executive and Executive
hereby accepts such employment with the Company upon the terms and conditions
set forth in this Agreement, for the three-year period (the “Employment Period”)
beginning on October 1, 2019 (“Start Date”) and ending on October 1, 2022, but
such employment shall automatically renew on the same terms and conditions set
forth herein for additional one-year periods (each a “Renewal Year”) unless the
Company or Executive gives the other party appropriate notice of its election
not to renew the Employment Period prior to the renewal date.  If this Agreement
is renewed in accordance with this Section, each Renewal Year shall be included
in the definition of “Employment Period” for purposes of this Agreement.  If
this Agreement is not renewed in accordance with this Section, or is otherwise
terminated hereunder (i) Executive’s employment shall terminate, and (ii) this
Agreement shall no longer be in effect; provided, however, that the restrictive
covenants and all post-termination obligations of both the Company and Executive
contained in this Agreement shall survive termination of this Agreement.  For
the avoidance of doubt, the term “Employment Period” shall include the initial
three-year term and each Renewal Year, and a Termination of Employment by the
Company for non-renewal of the Employment Period shall be considered a
termination by the Company without Cause and shall be treated as a Qualifying
Termination hereunder.
 
1.2          Position and Duties.
 
(a)          Commencing on the Start Date and continuing during the Employment
Period, Executive shall serve as President and Chief Financial Officer (the
“President and CFO”) of the Company, reporting to the Chief Executive Officer
and shall perform such duties as may be assigned to him by the Chief Executive
Officer and the Board.  The Company’s Northern Virginia office shall be the
Executive’s primary work location and office.
 
(b)         Executive may serve on no more than one (1) outside board of
directors and any such appointment or election to a board shall require the
Board’s consent.  Notwithstanding anything to the contrary in this Agreement,
Executive shall be permitted to: (i) manage his personal and family investments;
and (ii) provide services to charitable and/or civic organizations (including
holding board, trustee or similar positions); in each case, so long as such
activity does not interfere with the Executive’s performance of services to the
Company or violate Executive’s obligations under ARTICLE V.
 

--------------------------------------------------------------------------------

1.3          Base Salary, Bonus and Benefits.
 
(a)          During the Employment Period, the Company shall pay Executive an
annual base salary (“Base Salary”) of Three Hundred Fifty Thousand Dollars
($350,000.00) in accordance with the Company’s normal payroll practices, subject
to deductions for required federal and state income withholding taxes and social
security taxes.  Executive’s Base Salary may be increased (but not decreased) as
recommended by the Compensation Committee of the Board (the “Compensation
Committee”) and approved by the Board based upon Executive’s performance and the
Company’s performance, as determined in the sole and absolute discretion of
theCompensation Committee and the Board.
 
(b)        Executive shall be entitled to the opportunity to earn annual
calendar year performance bonuses under the Company’s short-term incentive plan
(“STIP”), with a target cash bonus of 75% of Base Salary earned during a
calendar year (“Target Bonus Amount”) in accordance with performance objectives
as determined by the Compensation Committee.  Upon the recommendation of the
Compensation Committee, the Executive will be able to achieve a maximum
potential cash bonus of 150% of Base Salary for achievement of performance
goals.  Notwithstanding the foregoing, Executive shall receive a cash bonus for
2019 of Sixty-Five Thousand Six Hundred Fifty Dollars ($65,650.00).  All bonus
payments shall be paid in a lump sum cash payment, subject to deductions for
required federal and state income withholding taxes and social security taxes. 
The bonus shall be payable in the calendar year following the calendar year in
which the performance objectives for such bonus are measured, but no later than
March 15 of such following year.
 
(c)          Executive shall be entitled, during the Employment Period, to
participate in all retirement, disability, savings, health, medical, dental,
insurance, paid time off, and other fringe benefits or plans of the Company, if
any, generally available to senior executives.  During the Employment Period,
the Executive shall be entitled to a minimum of four (4) weeks (twenty (20)
business days) of paid time off each calendar year, prorated for 2019.  The
accrual, use, and carry over of such paid time off shall be governed by the
Company’s leave policies.
 
(d)          The Company will pay or reimburse the Executive for up to Fifteen
Thousand Dollars ($15,000) in out of pocket legal expenses for the negotiation
of this Agreement.  The payment or reimbursement pursuant to this Section 1.3(d)
shall be subject to the submission to the Company by the Executive of
appropriate documentation and/or invoices in accordance with the customary
procedures of the Company for expense reimbursement, as such procedures may be
revised by the Company from time to time.  It is agreed that the payment or
reimbursement pursuant to this Section 1.3(d) shall be considered a working
condition fringe benefit for federal tax purposes.
 
(e)          The Company shall reimburse Executive for all travel and other
reasonable business expenses and any other out of pocket business expenses
incurred in connection with the performance of his duties hereunder subject to
(i) such expense reimbursement policies as the Company may from time to time
establish, and (ii) Executive furnishing the Company with evidence in the form
of receipts satisfactory to the Company substantiating the claimed expenditures.
 
2

--------------------------------------------------------------------------------

1.4          Equity Awards, Incentive Compensation Plans, Special Bonuses.
 
(a)          Contingent on the Executive reporting for employment on the Start
Date, the Board has approved a grant (the “Award”) to the Executive, as of the
Start Date, of an award of restricted stock with respect to 150,000 shares of
common stock of the Company, par value $0.01 per share (“Stock”), which award
shall be made and the restrictions shall lapse and the Award shall vest in
accordance with the terms of the Executive’s Notice of Grant of Restricted
Stock, a copy of which is attached hereto as Exhibit A.  The terms and
conditions of the Award are set forth in, and subject to, that certain
Restricted Stock Inducement Award Agreement between Executive and the Company, a
copy of which is attached hereto as Exhibit B.  Executive shall not be entitled
to any additional equity grants during the Employment Period, unless otherwise
determined by the Board, in its sole and absolute discretion, or as required by
Section 1.4(b).
 
(b)          In the event that the number of shares of Stock increases or is
reduced on account of a stock split, stock dividend, reverse split or similar
corporate event, then the number of shares of Stock to which the Executive is
entitled pursuant to any award under this Agreement shall be appropriately
adjusted to prevent dilution or enlargement of the rights of the Executive
pursuant to this Agreement.
 
(c)          The Company shall register any shares of Stock underlying
equity-based compensation awarded to the Executive on an SEC Form S-8.
 
ARTICLE II
TERMINATION
 
2.1          Termination.  This Agreement and Executive’s employment may be
terminated by any of the following events:
 
(a)          Qualifying Termination other than during a Protection Period;
 
(b)          Qualifying Termination during a Protection Period; or
 
(c)          Termination other than a Qualifying Termination.
 
2.2          Resignation.  Upon Termination of Employment for any reason,
Executive shall deliver to the Company a written resignation from all offices,
memberships on the Board, and fiduciary positions in which Executive serves.
 
3

--------------------------------------------------------------------------------

ARTICLE III
TERMINATION BENEFITS
 
3.1          General Termination Benefits.  If Executive incurs a Qualifying
Termination other than during a Protection Period, Executive will receive the
following termination benefits:
 
(a)          Severance Pay.  Subject to Section 3.4 and ARTICLE IV, the
Executive will receive Severance Pay in equal monthly installments payable over
a twelve (12) month period, in accordance with the Company’s normal payroll
schedule, beginning with the first such date following the date that the general
release required pursuant to ARTICLE IV has been delivered to the Company and is
fully executed and becomes irrevocable in accordance with its terms;  provided,
however, that if Severance Pay is deferred compensation subject to Section 409A
of the Code and the period that Severance Pay may commence spans more than one
calendar year (as a result of the period during which Executive may consider
executing such general release, or has the right to revoke the general release,
spanning more than one calendar year), Severance Pay shall not commence or be
paid until the second calendar year.
 
(b)         COBRA Premiums.  Subject to ARTICLE IV, if the Executive timely
elects continued coverage pursuant to COBRA under one or more of the Company’s
group health plans, the Company will pay, until the end of the COBRA Payment
Period, the monthly COBRA premium for such coverage.
 
(c)          Accrued Obligations.  The Executive will be entitled to payment of
(i) any earned and unpaid Base Salary as of Termination of Employment and, if
required by applicable law or the Company’s applicable policy as of Termination
of Employment, any accrued but unused paid time off through Termination of
Employment, (ii) any earned but unpaid other amounts due as of the Termination
of Employment, including, but not limited to, any unpaid, earned performance
bonus pursuant to Section 1.3(b) for any prior calendar year, and (iii) any
unreimbursed business expenses incurred by the Executive on or before
Termination  of Employment (the “Accrued Obligations”).  Accrued Obligations
described in clause (i) above will be paid as part of Executive’s final ordinary
payroll payment from Company for active employment or contemporaneously with
such payment, but in no event later than thirty (30) days after such Termination
of Employment.  Accrued Obligations described in clause (ii) above will be paid
in accordance with the terms of the plan under which they arose (including with
respect to time of payment or distribution), and shall be paid at the same time
as similar payments are made to other Company executives.  Accrued Obligations
described in clause (iii) above will be paid in accordance with the Company’s
expense reimbursement policy.
 
(d)         Equity Compensation Adjustments.  Any equity-based compensation
awards granted to the Executive by Company under an Equity Agreement will be
governed by the terms of such awards and such Equity Agreement.  Following
Executive’s Termination of Employment, Company will not grant the Executive any
equity-based compensation awards.
 
(e)          401(k) Savings Plan.  The terms of the 401(k) Savings Plan will
govern the Executive’s account balance, if any, under such 401(k) Savings Plan.
 
Company’s obligations pursuant to this Section 3.1 shall survive Executive’s
death.
 
4

--------------------------------------------------------------------------------

3.2          Termination Benefits in Connection with a Change of Control.  If
Executive incurs a Qualifying Termination during a Protection Period, Executive
will receive the following termination benefits:
 
(a)          Severance Pay.
 
(i)          Subject to Section 3.4 and ARTICLE IV, Executive will receive
Severance Pay in a single lump-sum cash payment on the first Company payroll
date that follows the latest of (1) Executive’s Qualifying Termination, (2) the
date of the Change of Control, or (3) the date that the general release required
pursuant to ARTICLE IV is executed and delivered to Company and becomes
irrevocable in accordance with its terms by such date; provided, however, that
if Severance Pay is deferred compensation subject to Section 409A of the Code
and the period that Severance Pay could be paid spans more than one calendar
year (as a result of the period during which Executive may consider executing
such general release, or has the right to revoke the general release, spanning
more than one calendar year), Severance Pay shall be not be paid until the
second calendar year..
 
(ii)          In the event of any conflict between the provisions of Section
3.1(a) and the provisions of this Section 3.2(a), which arises because of a
Qualifying Termination during a Protection Period, the provisions of this
Section 3.2(a), and not Section 3.1(a) shall control, except that the amount
payable pursuant to this Section 3.2(a) will be reduced by the aggregate dollar
amount previously paid under Section 3.1(a).
 
(b)         COBRA Premiums.  Subject to ARTICLE IV, if the Executive timely
elects continued coverage pursuant to COBRA under one or more of the Company’s
group health plans, the Company will pay, until the end of the COBRA Payment
Period, the monthly COBRA premium for such coverage, which is equal to monthly
cost of the Executive’s group health plan coverage that the Company was paying
as of Termination of Employment.
 
(c)          Accrued Obligations.  The Executive will be entitled to payment of
any Accrued Obligations in accordance with the provisions of Section 3.1(c)
above.
 
(d)          Equity Compensation Adjustments.  Any equity-based compensation
awards shall be treated in accordance with Section 3.1(c).
 
(e)          401(k) Savings Plan.  The terms of the 401(k) Savings Plan will
govern the Executive’s account balance, if any, under such 401(k) Savings Plan
 
(f)           Conditional Cap on Severance Pay.
 
If the Executive is a “disqualified individual” (as defined in Section 280G of
the Code), and if the payments to the Executive pursuant to this Agreement (when
considered with all other payments made to Executive which are “parachute
payments” as defined in Section 280G of the Code) (the amount of all such
payments, collectively, the “Parachute Payment”) result in the Executive
becoming liable for the payment of any excise taxes pursuant to Section 4999 of
the Code (“280G Excise Tax”), the Executive will receive either (i) the
Parachute Payment or (ii) the Parachute Payment as reduced to avoid imposition
of the 280G Excise Tax (the “Conditional Capped Amount”), whichever of clauses
(i) and (ii), after taking into account applicable federal, state, and local
taxes and the 280G Excise Tax, results in the receipt by the Executive, on an
after-tax basis, of the greatest portion of the Parachute Payment.
 

5

--------------------------------------------------------------------------------

Not more than fourteen (14) days following the earlier of the Termination of
Employment or the date on which the Executive’s right to parachute payments
becomes reasonably likely to occur, Company will notify the Executive in writing
(A) whether the severance benefits payable pursuant to this Section 3.2 when
added to any other parachute payments to which the Executive is entitled exceed
an amount equal to 299% (the “299% Amount”) of the Executive’s “base amount” as
defined in Section 280G(b)(3) of the Code, (B) the amount that is equal to the
299% Amount, (C) whether the Parachute Payment or the Conditional Capped Amount
pursuant to section 3.2(f)(ii) is greater on an after-tax basis and (C) if the
Conditional Capped Amount is the greater amount, the amount that the Parachute
Payment must be reduced to equal such amount.  Such reduction order may be
elected by the Executive at the time to the extent legally permitted and not a
violation of Code Section 280G or 409A and, if it is or is not elected within
fifteen (15)  days of the notification, it shall be done in the following order:
(a) all cash severance in the reverse order to be received, (b) all equity
valued without regard to Treas. Reg. §1.280G-1, Q&A-24(c) in reverse order of
vesting, and (c) all equity valued pursuant to Treas. Reg. §1.280G-1, Q&A-24(c)
in reverse order of vesting.


The calculation of the 299% Amount, the determination of whether the termination
benefits described in Section 3.2(f)(i) or the Conditional Capped Amount
described in Section 3.2(f)(ii) is greater on an after-tax basis and, if the
Conditional Capped Amount in Section 3.2(f)(ii) is the greater amount, the
determination of how much the Executive’s termination benefits must be reduced
in order to avoid application of the 280G Excise Tax will be made by Company’s
public accounting firm in accordance with section 280G of the Code or any
successor provision thereto.  The costs of obtaining such determination will be
borne by Company.
 
Company’s obligations pursuant to this Section 3.2 shall survive Executive’s
death.
 
3.3          Termination Benefits in Connection with a Termination Other Than a
Qualifying Termination.  If Executive has a Termination of Employment that is
not described in Section 3.1 or 3.2, including due to death or Disability,
Executive will receive the following termination benefits:
 
(a)          Severance Pay.  The Executive will not receive any Severance Pay.
 
(b)          Accrued Obligations.  The Executive or the Executive’s estate, as
applicable, will be entitled to payment of any Accrued Obligations in accordance
with the provisions of Section 3.1(c).
 
(c)          Equity Compensation Adjustments.  Any equity-based compensation
awards shall be treated in accordance with Section 3.1(c).
 
(d)          401(k) Savings Plan.  The terms of the 401(k) Savings Plan will
govern the Executive’s account balance, if any, under such 401(k) Savings Plan.
 
3.4          Code Section 409A.
 
(a)          It is the intention of Company and the Executive that the
provisions of this Agreement either (i) provide compensation that is not
deferred compensation, or (ii) provide compensation that is deferred
compensation exempt from Section 409A of the Code, or (iii) provide deferred
compensation that complies with Section 409A of the Code and the rules,
regulations and other authorities promulgated thereunder (including the
transition rules thereof) (collectively, “409A”), and all provisions of this
Agreement will be construed and interpreted in a manner consistent with this
intent.
 
6

--------------------------------------------------------------------------------

(b)         To the extent Executive is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code and as determined in good faith by Company,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable during the
six-month period after separation from service will be made during such
six-month period.  If the payments are delayed as a result of the previous
sentence, then on the first business day following the end of such six-month
period (or such earlier date upon which such amount can be paid under 409A
without resulting in a prohibited distribution, the Company shall pay the
Executive (or the Executive’s estate) a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to the Executive during such
period.
 
(c)          In the event that Company determines that any provision of this
Agreement that is subject to 409A does not comply with 409A, Company and
Executive shall negotiate in good faith to amend or modify such provision to
comply with 409Awith the objective that such amendment or modification will, to
the greatest extent commercially practicable, maintain the economic value to
Executive of such provision.
 
(d)          For purposes of 409A, each installment of Severance Pay under
Section 3.1(a) will be deemed to be a separate payment as permitted under
Treasury Regulation Section 1.409A-2(b)(2)(iii).
 
(e)          Notwithstanding anything to the contrary contained in this
Agreement, a Qualifying Termination shall occur only to the extent that the
Executive incurs a “separation from service” with the Company within the meaning
of Treasury Regulation Section 1.l409A-1(h).
 
(f)          Notwithstanding anything to the contrary contained in this
Agreement, to the extent required to avoid accelerated taxation and/or tax
penalties under 409A, expenses reimbursable to the Executive under this
Agreement shall be paid to the Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to the Executive)
during any one year may not effect amounts reimbursable or provided in any
subsequent year.
 
ARTICLE IV
 CONDITIONS TO PAYMENT OF TERMINATION BENEFITS
 
As a condition of receiving Severance Pay and COBRA premium payments, Executive
will be required to (a) within twenty-one (21) days or forty-five (45) days
(depending on the circumstances of the Termination of Employment) following
Termination of Employment execute and deliver to Company a general release of
claims against Company, at the Company’s election, in such form as the Company
then is regularly using with respect to terminated employees, and (b) comply,
subject to Section 5.1 below, with the covenants set forth in ARTICLE V below. 
In the event that Executive does not execute and deliver a general release as
set forth above, or such release is revoked (but only to the extent revocation
is permitted under the terms of such general release), then the Executive will
forfeit all entitlement to any Severance Pay and COBRA premium payments.
 

7

--------------------------------------------------------------------------------

ARTICLE V
 RESTRICTIVE COVENANTS
 
5.1          Restrictive Covenants.
 
(a)          Executive acknowledges and agrees that: (i) Executive (1) will
serve Company as a Key Executive; and/or (2) will serve Company as a
Professional; and/or (3) will customarily and regularly solicit Customers and/or
Prospective Customers for Company; and/or (4) will customarily and regularly
engage in making sales or obtaining orders or contracts for products or services
to be provided or performed by others in Company; and/or (5) (A) will have a
primary duty of managing a department or subdivision of Company, (B) will
customarily and regularly direct the work of two (2) or more other employees,
and (C) will have the authority to hire or fire other employees; and/or (ii)
Executive’s position is a position of trust and responsibility with access to
(1) Confidential Information, (2) Trade Secrets, (3) information concerning
Internap Employees, (4) information concerning Customers of Company, and/or (5)
information concerning Prospective Customers of Company.
 
(b)          Executive represents and warrants that: (i) Executive is not
subject to any legal or contractual duty or agreement that would prevent or
prohibit Executive from performing Executive’s duties for the Company or
complying with this Agreement, and (ii) Executive is not in breach of any legal
or contractual duty or agreement, including any agreement concerning trade
secrets or confidential information, owned by any other person or entity.
 
(c)          Executive further agrees that during Executive’s employment with
the Company and in connection with the performance of Executive’s duties for the
Company, Executive shall not breach any legal or contractual duty or agreement
Executive entered into with any former employer or third party.
 
(d)          Executive shall abide by the following both during and after
Executive’s employment with Company for the periods specified below, whether or
not Executive receives any benefits under this Agreement pursuant to ARTICLE
III:
 
(i)          Trade Secrets and Confidential Information.  Unless compelled to do
so by judicial or regulatory process, an order of a court or other governmental
or quasi-governmental body having jurisdiction over such matter, Executive shall
not knowingly: (A) both during and after Executive’s employment with Company,
use, disclose, reverse engineer, divulge, sell, exchange, furnish, give away, or
transfer in any way the Trade Secrets or the Confidential Information
(regardless of when obtained) for any purpose other than Company’s Business,
except as authorized in writing by Company; (B) during Executive’s employment
with Company, use, disclose, reverse engineer, divulge, sell, exchange, furnish,
give away, or transfer in any way (1) any confidential information or trade
secrets of any former employer or third party, or (2) any works of authorship
developed in whole or in part by Executive during any former employment or for
any other party, unless authorized in writing by the former employer or third
party; or (C) upon Termination of Employment for any reason: (1) retain Trade
Secrets or Confidential Information, including any copies existing in any form
(including electronic form) which are in Executive’s possession or control, or
(2) destroy, delete or alter the Trade Secrets or Confidential Information
without Company’s prior written consent.  The obligations under this Agreement
shall: (I) with regard to the Trade Secrets, remain in effect as long as the
information constitutes a trade secret under applicable law; and (II) with
regard to the Confidential Information, remain in effect for so long as such
information constitutes Confidential Information as defined in this Agreement.
 
8

--------------------------------------------------------------------------------

The confidentiality, property and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
rights to which Company is entitled under federal and state law, including, but
not limited to, rights provided under copyright laws, trade secret and
confidential information laws, and laws concerning fiduciary duties.
 
Notwithstanding anything to the contrary set forth in this Agreement, (i)
pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C § 1833(b)(1)), no
individual shall be held criminally or civilly liable under federal or state law
for the disclosure of a trade secret that: (1) is made (x) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal, and
(ii) Executive shall not be prohibited from (1) exercising Executive’s rights
under federal, state, or local law (including, but not limited to, Section 7 of
the National Labor Relations Act or in acting as or cooperating with a
whistleblower), (2) cooperating in a government or administrative investigation,
or (3) revealing alleged criminal wrongdoing to law enforcement.
 
(ii)          Non-Solicitation of Customers.  During the Restricted Period,
Executive shall not, directly or indirectly, solicit any Customer of Company for
the purpose of selling or providing any products or services competitive with
the Business.  The restrictions set forth in this subsection shall apply only to
those Customers (a) with whom or which Executive dealt on behalf of the Company,
(b) whose dealings with the Company were coordinated or supervised by Executive,
or (c) about whom Executive obtained Confidential Information in the ordinary
course of business as a result of Executive’s association with the Company.
 
(iii)        Non-Solicitation of Prospective Customers.  During the Restricted
Period, Executive shall not, directly or indirectly, solicit any Prospective
Customer of Company for the purpose of selling or providing any products or
services competitive with the Business.  The restrictions set forth in this
subsection apply only to Prospective Customers (a) with whom or which Executive
dealt on behalf of the Company, (b) whose dealings with the Company were
coordinated or supervised by Executive, or (c) about whom Executive obtained
Confidential Information in the ordinary course of business as a result of
Executive’s association with the Company.
 
9

--------------------------------------------------------------------------------

(iv)        Non-Recruit of Employees.  During the Restricted Period, Executive
shall not, directly or indirectly, solicit, recruit or induce any Internap
Employee to (i) terminate his or her employment relationship with Company, or
(ii) work for any other person or entity engaged in the Business.  For the
avoidance of doubt, the foregoing restriction shall also include prohibiting
Executive from knowingly disclosing to any third party the names, background
information, or qualifications of any Internap Employee, or otherwise
identifying any Internap Employee as a potential candidate for employment.  The
restrictions set forth in this subsection shall apply only to Internap Employees
(a) with whom Executive had Material Interaction, or (b) that Executive
supervised.
 
(v)         Non-Competition.  During the Restricted Period, Executive shall not,
on Executive’s own behalf or on behalf of any person or entity, engage in the
Business in the Territory.  For purposes of this subsection, the term “engage in
the Business” shall include: (a) performing or participating in any activities
which are the same as, or substantially similar to, activities which Executive
performed or in which Executive participated, in whole or in part, for or on
behalf of the Company; (b) performing activities or services about which
Executive obtained Confidential Information or Trade Secrets as a result of
Executive’s association with the Company; and/or (c) interfering with or
negatively impacting the business relationship between the Company and a
Customer, Prospective Customer, or any other third party about whom Executive
obtained Confidential Information or Trade Secrets as a result of Executive’s
association with the Company.
 
(vi)         Definitions.  For purposes of this Section 5.1 only, capitalized
terms shall be defined as follows:
 
(A)          “Business” means (1) those activities, products and services that
are the same as or similar to the activities conducted and products and services
offered and/or provided by Company within two (2) years prior to termination of
Executive’s employment with Company, and (2) the business of providing
information technology (“IT”) infrastructure services that enable businesses to
securely store, host, access and deliver their online applications and media
content through the Internet.  Such services include, but are not limited to:
(I) Internet connectivity, (II) colocation services, (III) hosting services,
(IV) CDN services and (V) “Cloud” computing services.
 
(B)          “Confidential Information” means (1) information of Company, to the
extent not considered a Trade Secret under applicable law, that (I) relates to
the business of Company, (II) was disclosed to Executive or of which Executive
became aware of as a consequence of Executive’s relationship with Company, (III)
possesses an element of value to, and (IV) is not generally known to Company’s
competitors, and (2) information of any third party provided to Company which
Company is obligated to treat as confidential, including, but not limited to,
information provided to Company by its licensors, suppliers or customers. 
Confidential Information includes, but is not limited to, (a) methods of
operations, (b) price lists, (c) financial information and projections, (d)
personnel data, (e) future business plans, (f) the composition, description,
schematic or design of products, future products or equipment of Company or any
third party, (g) advertising or marketing plans, and (h) information regarding
independent contractors, employees, clients, licensors, suppliers, Customers,
Prospective Customers or any third party, including, but not limited to, the
names of Customers and Prospective Customers, Customer and Prospective Customer
lists compiled by Company, and Customer and Prospective Customer information
compiled by Company.  Confidential Information shall not include any information
that (x) is or becomes generally available to the public other than as a result
of an unauthorized disclosure by Executive, (y) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, (z) was already known by the Executive prior to the commencement of
his employment by the Company without restriction as to use or disclosure, or
(aa) otherwise enters the public domain other than through unlawful means by
Executive.
 

10

--------------------------------------------------------------------------------

(C)          “Customer” means any person or entity to whom Company has sold its
products or services.
 
(D)         “Key Executive” means that, by reason of Company’s investment of
time, training, money, trust, exposure to the public or exposure to Customers,
vendors or other business relationships during the course of Executive’s
employment with Company, Executive will gain a high level of notoriety, fame,
reputation or public persona as Company’s representative or spokesperson; will
gain a high level of influence or credibility with Customers, vendors or other
business relationships; or will be intimately involved in the planning for or
direction of the business of Company or a defined unit of Company’s business. 
Such term also means that Executive possesses selective or specialized skills,
learning or abilities or Customer contacts or Customer information by reason of
having worked for Company.
 
(E)          “Internap Employee” means any person who (I) is employed by Company
at the time of Executive’s Termination of Employment, or (II) was employed by
Company during the last six (6) months of Executive’s employment with Company.
 
(F)          “Material Interaction” means any interaction with an Internap
Employee which relates or related, directly or indirectly, to the performance of
Executive’s or the Internap Employee’s duties for Company.
 
(G)         “Professional” means an employee who has as a primary duty the
performance of work requiring knowledge of an advanced type in a field of
science or learning customarily acquired by a prolonged course of specialized
intellectual instruction or requiring invention, imagination, originality or
talent in a recognized field of artistic or creative endeavor.  Such term shall
not include employees performing technician work using knowledge acquired
through on-the-job and classroom training, rather than by acquiring the
knowledge through prolonged academic study, such as might be performed, without
limitation, by a mechanic, a manual laborer or a ministerial employee.
 
(H)          “Prospective Customer” means any person or entity to whom Company
has solicited to sell its products or services.
 
11

--------------------------------------------------------------------------------

(I)          “Restricted Period” means the time period during Executive’s
employment with Company, and (1) for twelve (12) months following Executive’s
termination of employment with the Company if such termination is a Qualifying
Termination, or (2) if Executive’s employment is terminated for any reason other
than a Qualifying Termination, for nine (9) months following Executive’s
termination of employment with the Company.
 
(J)           “Territory” means the continental United States and those other
countries in which the Company sells products or services during the Restricted
Period.
 
(K)          “Trade Secrets” means information of Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors or suppliers, or a list of potential customers, clients, licensors or
suppliers which is not commonly known by or available to the public and which
information (I) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (II)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
 
5.2         Enforcement.  Upon Executive’s employment with an entity that is not
an Affiliate of Company (a “Successor Employer”) during the period that the
provisions of this ARTICLE V remain in effect, Executive will provide such
Successor Employer with a copy of this Agreement and will notify Company of such
employment within thirty (30) days thereof.  Upon the material, uncured,
violation of any of the provisions of this ARTICLE V the payment of all
severance benefits will cease, as applicable.  Such relief will apply regardless
of when such violation is discovered.  Without by implication limiting the
generality of the foregoing, Company may suspend any payments due under this
Agreement pending the outcome of litigation regarding a breach of any provision
of this Agreement or regarding a dispute arising from the subject matter of this
Agreement.
 
5.3         Independent Covenants.  Each of the covenants set forth in this
ARTICLE V shall be construed as an agreement independent of (a) each of the
other covenants set forth in this ARTICLE V, (b) any other agreements, or (c)
any other provision in this Agreement, and the existence of any claim or cause
of action by Executive against Company, whether predicated on this Agreement or
otherwise, regardless of who was at fault and regardless of any claims that
either Executive or Company may have against the other, shall not constitute a
defense to the enforcement by Company of any of the covenants set forth in this
ARTICLE V.  Company shall not be barred from enforcing any of the covenants set
forth in this ARTICLE V by reason of any breach of any other part of this
Agreement or any other agreement with Executive.
 
5.4         Right of Offset.  If Executive is at any time indebted to Company,
or otherwise obligated to pay money to Company for any reason, Company, at its
election, may offset amounts otherwise payable to Executive under this Agreement
against any such indebtedness or amounts due from Executive to Company, to the
extent permitted by law, except that no offset may be applied to any deferred
compensation that is not exempt from Section 409A of the Code.
 
12

--------------------------------------------------------------------------------

5.5          Non-Disparagement.
 
(a)          During Executive’s employment and following the termination of
Executive’s employment with the Company for any reason, Executive shall not make
any disparaging or defamatory statements, whether written or oral, regarding the
Company, or any of its current or former officers, directors, shareholders, or
employees.  Neither the Company nor any director or executive officer of the
Company shall at any time knowingly make any disparaging or defamatory
statements, whether written or oral, regarding the Executive.
 
(b)         Nothing contained in this Agreement limits Executive’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission (“SEC”), or any other
federal, state or local governmental agency or commission (together, the
“Government Agencies”).  This Agreement does not limit either party’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the other
party; provided, however, that Executive may not disclose Company information
that is protected by the attorney-client privilege, except as expressly
authorized by law.
 
(c)          Nothing in Section 5.5(a) shall be construed to prohibit Executive,
the Company or any other individual from taking good faith actions to enforce
this Agreement or providing truthful testimony or information as may be required
by law, rule, regulation, or legal process or as requested by any legal or
regulatory authority, or from complying with any whistleblower law.
 
ARTICLE VI
 DISPUTE RESOLUTION
 
6.1         Venue and Jurisdiction.  Executive and Company agree that any and
all claims arising out of or relating to this Agreement shall be (a) brought in
a state court in the Commonwealth of Virginia, or (b) brought in or removed to
the United States District Court for the Eastern District of Virginia. 
Executive and the Company consent to the personal jurisdiction of the courts
identified above.  Executive and the Company waive (a) any objection to
jurisdiction or venue, or (b) any defense claiming lack of jurisdiction or
venue, in any action brought in such courts.
 
6.2          Entitlement to Injunctive Relief.  If Executive breaches any of the
restrictions set forth in ARTICLE V, Executive agrees that: (a) Company would
suffer irreparable harm; (b) it would be difficult to determine damages, and
money damages alone would be an inadequate remedy for the injuries suffered by
Company; and (c) if Company seeks injunctive relief to enforce this Agreement,
Executive shall waive and shall not (i) assert any defense that Company has an
adequate remedy at law with respect to the breach, (ii) require that Company
submit proof of the economic value of any Trade Secret or Confidential
Information, or (iii) require Company to post a bond or any other security. 
Nothing contained in this Agreement shall limit Company’s right to any other
remedies at law or in equity.
 
13

--------------------------------------------------------------------------------

6.3          Fees and Expenses.
 
(a)          Except as provided in Section 6.3(b) below, if Company or Executive
sues in court against the other for a breach of any provision of this Agreement
or regarding any dispute arising from the subject matter of this Agreement, the
prevailing party will be entitled to recover its attorneys’ fees, and court
costs, regardless of which party initiated the proceedings.  If there is no
prevailing party, Company and Executive will each bear their own costs and
attorneys’ fees incurred.
 
(b)          If, subsequent to a Change of Control, (i) Company or Executive
sues in court, or (ii) Company contests the validity, enforceability or the
Executive’s interpretation of, or determinations under, this Agreement, Company
will pay all legal fees, expenses and damages which the Executive may incur as a
result of the Executive’s instituting legal action to enforce the rights
hereunder.  If the Executive is the prevailing party or recovers any damages in
such action, the Executive will be entitled to receive in addition thereto
pre-judgment and post-judgment interest on the amount of such damages.
 
ARTICLE VII
 MISCELLANEOUS PROVISIONS
 
7.1         Executive Acknowledgement.  Executive is entering into this
Agreement of Executive’s own free will.  Executive acknowledges that Executive
has had adequate opportunity to review this Agreement and consult with counsel
of Executive’s own choosing.  Executive represents that Executive has read and
understands this Agreement, Executive is fully aware of this Agreement’s legal
effect and has not acted in reliance upon any statements made by Company other
than those set forth in writing in the Agreement.
 
7.2          Cooperation.  Following termination of Executive’s employment for
any reason, Executive shall reasonably cooperate with Company (including its
employees, officers, directors, attorneys and representatives) and furnish
complete and truthful information, testimony or affidavits in connection with
any matters, including, but not limited to, any litigation, investigation or
other dispute, about which Executive has knowledge or information.  If Executive
has any contact with any party adverse to Company in any investigation, lawsuit
or dispute, Executive agrees, if legally permitted to do so, to promptly notify
the Company’s General Counsel first by telephone and as soon as possible
thereafter in writing, provided that the foregoing shall not apply to any
contact with a potential “whistleblower” or if Executive is a “whistleblower.”
 
7.3          Successors and Assigns.  The rights and obligations of Company
under this Agreement will inure to the benefit of and will be binding upon the
successors and assigns of Company.  Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, sale of assets or
otherwise) to all or substantially all of the business and/or assets of Company,
by a written agreement in form and substance reasonably satisfactory to
Executive, to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that Company would be required to perform it if no
such succession had taken place.  This Agreement is personal to Executive and
without the prior written consent of Company is not assignable by Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
will inure to the benefit of and be enforceable by Executive’s personal and
legal representatives, executors, administrators, heirs, distributes, devisees
and legatees.
 
14

--------------------------------------------------------------------------------

7.4          Amendment.  This Agreement will not be modified, changed or in any
way amended except by an instrument in writing signed by Company and the
Executive.
 
7.5         Severability.  The provisions of this Agreement are severable.  If
any provision of this Agreement is determined to be unenforceable, in whole or
in part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law.  If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable.  The remaining provisions and any partially enforceable
provisions shall remain in full force and effect.
 
7.6         Integration.  The provisions of this Agreement, the Indemnity
Agreement attached hereto as Exhibit C, the Employment Covenants Agreement
attached as Exhibit D, the Restricted Stock Inducement Award Agreement, and the
Notice of Grant of Restricted Stock, and any other exhibits hereto constitute
the entire and complete understanding and agreement between the parties with
respect to the subject matter hereof, and supersede all prior and
contemporaneous oral and written agreements, representations and understandings
of the parties, including without limitation Company’s severance policy, any
change of control agreement and employment agreement (including any offer
letter) between Executive and Company, which are hereby terminated with respect
to Executive.
 
7.7          Choice of Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS OF VIRGINIA OR ANY OTHER JURISDICTION, AND,
WHERE APPLICABLE, THE LAWS OF THE UNITED STATES.
 
7.8          Survival.  The provisions of ARTICLE III, ARTICLE IV, ARTICLE V,
ARTICLE VI, ARTICLE VII and ARTICLE VIII will survive the termination of this
Agreement.  The existence of any claim or cause of action of Executive against
the Company, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Company of the covenants of the
Executive contained in this Agreement, including but not limited to those
contained in ARTICLE IV.
 
7.9          No Waiver.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party will be deemed a waiver of similar
or dissimilar provisions or conditions at any time.
 
7.10        Notice.  For all purposes of this Agreement, all communications
required or permitted to be given under this Agreement will be in writing and
will be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof confirmed), or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, or two business days after
having been sent by a nationally recognized overnight courier service, addressed
to Company at its principal executive office, to Company’s General Counsel, and
to Executive at the Executive’s principal residence, or to such other address as
any party may have furnished to the other in writing, except that notices of
change of address will be effective only upon receipt.
 
7.11        Counterparts.  This Agreement shall be executed by Company and
Executive in one or more counterparts which, taken together, shall constitute
one original.
 
15

--------------------------------------------------------------------------------

7.12       Construction.  This Agreement is deemed to be drafted equally by both
Executive and Company and will be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language of this Agreement is to
be construed against any party will not apply.  The headings in this Agreement
are only for convenience and are not intended to affect construction or
interpretation.  Any references to paragraphs, subparagraphs, sections,
subsections or clauses are to those parts of this Agreement, unless the context
clearly indicates to the contrary.
 
7.13        No Mitigation.  In no event will Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts will not be reduced whether or not the Executive obtains other
employment.
 
7.14        Withholding.  Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required to be withheld pursuant to any applicable law or regulation.
 
ARTICLE VIII
 DEFINITIONS
 
8.1          “Affiliate” means a corporation that is a member of a controlled
group of corporations (as defined in section 414(b) of the Code) that includes
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with Company, or any entity
that is a member of the same affiliated service group (as defined in section
414(m) of the Code) as Company.
 
8.2          “Board” means the board of directors of the Company.
 
8.3          “Cause” means: the occurrence of any of the following: (i) the
willful and continued failure by the Executive to substantially perform his
material duties to the Company (other than due to Executive’s Disability or any
such actual or anticipated failure after Executive’s issuance of a Notice of
Termination (as defined below) for Good Reason) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties (ii) Executive’s willful and
continued failure to substantially follow and comply with such specific and
lawful directives of the Board that are not inconsistent with Executive’s
position as President and CFO of the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or any
such actual or anticipated failure after Executive’s issuance of a Notice of
Termination for Good Reason) after a written demand for substantial performance
is delivered to Executive by the Board, which demand specifically identifies the
manner in which the Board believes that Executive has not substantially
performed his duties), (iii) the Executive has been convicted of or pleaded nolo
contendere to a felony involving moral turpitude, or (iv) the Executive has
engaged in fraud against the Company or misappropriated Company property or the
property of the Company’s Affiliates (other than incidental property) resulting
in a material economic or financial injury to the Company or any Affiliate.
 
16

--------------------------------------------------------------------------------

8.4          “Change of Control” means any of the following occurrences which is
also a change in the ownership or effective ownership of the Company or of a
substantial portion of its assets within the meaning of Treas. Reg.
§1.409A-3(i)(5):
 
(a)          An acquisition, or a series of acquisitions within a 12 month
period, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (an “Entity”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of  30% or more of either (i) the then
outstanding shares of the Company’s Stock (the “Outstanding Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (d) of this Section;
 
(b)          Any Entity becomes the beneficial owner, as defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of more than 50% of either (i)
the Outstanding Stock or (ii) the Outstanding Voting Securities; excluding,
however, the following: (A) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (d) of this Section;
 
(c)          A change in the composition of the Board such that the individuals
who, as of the Effective Date, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”), cease for any reason to
constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the Effective Date whose election, or nomination for election, by
the Company’s stockholders was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso), shall be
considered as though such individual were a member of the Incumbent Board; and
provided, further however, that any such individual whose initial assumption of
office occurs as a result of or in connection with either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the 1934 Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an Entity other than the Board shall
not be so considered as a member of the Incumbent Board;
 
17

--------------------------------------------------------------------------------

(d)          The consummation of a merger, reorganization or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (each, a “Corporate Transaction”); excluding however, such a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Stock and Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a Parent (“Parent”
means any corporation which is a parent corporation (within the meaning of
Section 424(e) of the Code) of the Company)) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Stock and Outstanding Voting Securities, as the case may be,
(ii) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, such corporation resulting from such Corporate
Transaction or, if reference was made to equity ownership of any Parent for
purposes of determining whether clause (i) above is satisfied in connection with
the applicable Corporate Transaction, such Parent) will beneficially own,
directly or indirectly, 50% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the
Corporate Transaction, and (iii) individuals who were members of the Incumbent
Board will immediately after the consummation of the Corporate Transaction
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction (or, if reference was made
to equity ownership of any Parent for purposes of determining whether clause (i)
above is satisfied in connection with the applicable Corporate Transaction, of
the Parent); or
 
(e)          The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
 
8.5          “COBRA Payment Period” means twelve (12) months.
 
8.6          “Code” means the Internal Revenue Code of 1986, as amended.
 
8.7          “Disability” means, in Company’s sole discretion, Executive becomes
mentally or physically impaired or disabled such that Executive is unable to
perform Executive’s duties and responsibilities hereunder for a period of at
least one hundred twenty (120) days in the aggregate during any one hundred
fifty (150) consecutive day period.
 
8.8          “Equity Agreement” means any equity plan, agreement or arrangement
maintained or sponsored by Company in which Executive is a participant.
 
8.9          “Good Reason” shall mean the Termination of Employment by Executive
for any of the following reasons:
 
(i)           a material reduction in the Executive’s Base Salary or Target
Bonus Amount as in effect on the date hereof, or as the same may be increased
from time to time, during the Employment Period;
 
(ii)          a material change in the geographic location at which Executive
must perform services for the Company,
 
(iii)         a material reduction in Executive’s, responsibilities or duties
during the Employment Period;
 
(iv)         an adverse change to Executive’s title as President and CFO;
 
(v)          any change in reporting such that Executive does not report
directly to the Chief Executive Officer; or
 
18

--------------------------------------------------------------------------------

(vi)         a material breach of this Agreement by the Company;
 
provided, in each case, that the Executive has not consented to or waived in
writing compliance with, as applicable, any of the foregoing.  Notwithstanding
the foregoing, the Executive’s resignation shall not be considered a Qualifying
Termination unless the Executive provides the Company with at least thirty (30)
days’ prior written notice of his intent to resign for one of the reasons
enumerated above within ninety (90) days of the existence of such reason, and
the Company does not remedy the alleged violation(s) within such thirty (30) day
period.
 
8.10        “401(k) Savings Plan” means the Internap 401(k) Savings Plan or any
other qualified retirement plan with a cash or deferred arrangement that is
maintained or sponsored by Company or any Affiliate in which Executive is a
participant.
 
8.11        “Notice of Termination” means a notice that shall indicate the
specific termination provision in this Agreement (if any) relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.  Any purported termination of Executive’s employment by the Company
or by Executive (other than termination due to Executive’s death, which shall
terminate Executive’s employment automatically) shall be communicated by a
written Notice of Termination to the other party hereto in accordance with
Section 7.10.
 
8.12       “Protection Period” means the period beginning on the date that is
one hundred twenty (120) days prior to the occurrence of a Change of Control,
provided that the Change of Control involves a strategic or financial buyer who
had been in communication and/or negotiations with the Company prior to the
termination of Executive’s employment, and ending twenty-four (24) months
following the occurrence of a Change of Control.
 
8.13        “Qualifying Termination” means
 
(a)           In the case of any Termination of Employment other than during a
Protection Period, “Qualifying Termination” shall mean:
 
(i)           the Termination of Employment by Company for any reason other than
Cause, Disability or death;
 
(ii)          the Termination of Employment by Executive for Good Reason; or
 
(iii)         the election by the Company not to renew the Employment Period.
 
(b)          In the case of any Termination of Employment during a Protection
Period, “Qualifying Termination” shall mean:
 
(i)           the Termination of Employment by Company for any reason other than
Cause, Disability or death;
 
(ii)          the Termination of Employment by Executive for Good Reason; or
 
(iii)         the election by the Company not to renew the Employment Period.
 
19

--------------------------------------------------------------------------------

(c)         Notwithstanding anything to the contrary contained herein, any
amounts or benefits payable upon a Qualifying Termination that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code and
applicable regulations will not be payable or distributable to Executive by
reason of such circumstance unless the circumstances giving rise to such
Qualifying Termination meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition). 
If this provision prevents the payment or distribution of any amount or benefit,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “separation from
service.”
 
(d)          In the event that Executive is employed by a subsidiary of Company
and not Company, for purposes of the term “Qualifying Termination,” “Company”
will include such subsidiary.
 
8.14       “Severance Pay” (a) in the event that Section 3.1 is applicable,
means cash severance payments in an amount equal to the Executive’s Base Salary
as of Termination of Employment, plus Executive’s annual Target Bonus Amount
under the Company’s STIP, or other applicable short term bonus plan in effect as
of Executive’s Termination of Employment, or (b) in the event that Section 3.2
is applicable, means cash severance payments in an amount equal to one and one
half (1.5) times the sum in the preceding clause (a).
 
8.15        “Termination of Employment” means the date on which Executive ceases
to perform duties for Company and its Affiliates.  If Executive ceases to
perform duties for Company or an Affiliate, but continues to perform services
for another Affiliate (including Company), then Executive will not be considered
to have had a “Termination of Employment” even if the two entities are no longer
related through stock ownership.
 
[Signature page follows]
 
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
stated above.


INTERNAP CORPORATION
EXECUTIVE
   
By:
/s/ Peter D. Aquino
/s/ Michael T. Sicoli
Name:

Peter D. Aquino
Michael T. Sicoli
Title:

Chief Executive Officer  




21

--------------------------------------------------------------------------------